Per Curiam: It is urged by appellants that the affidavits of the town collectors to their returns to the county collector were void, because sworn to before the county clerk. The act of 1853 requiring the returns to be sworn to before the county treasurer, was revised in 1855, (Sess. Laws 1855, p. 35.) and expressly repealed by the general revenue law of 1872. Sess. Laws 1871-2, p. 70. The returns in this case were made in December, 1872, when, by the general statute on oaths and affirmations, the county clerk was authorized to administer the oath. All other questions presented by the record were decided by this court in Karnes v. The People, 73 Ill. 274, and further discussion is not deemed necessary, as that decision must control. The judgment will be affirmed. Judgment affirmed.